Citation Nr: 1427672	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar strain with degenerative disc disease (DJD), evaluated as 20 percent disabling prior to May 9, 2012 and as 40 percent disabling from that date.

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling prior to May 9, 2012, and as 40 percent disabling from that date.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to July 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran a disability rating in excess of 20 percent for his chronic lumbar strain with DJD; a disability rating in excess of 10 percent for radiculopathy of the right lower extremity; and a total disability rating based on individual unemployability due to service-connected disability (TDIU).  That rating decision also granted service connection for gastroesophageal reflux disease (GERD) and erectile dysfunction, which were each was assigned an initial noncompensable disability rating.  The RO further granted entitlement to special monthly compensation on account of loss of use of a creative organ.  

In April 2009, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge.  A transcript thereof is on file. 

The Veteran has also perfected an appeal of a February 2008 rating decision which denied the Veteran service connection for posttraumatic stress disorder (PTSD).  However, as previously noted by the Board, service connection for PTSD was subsequently granted by a March 2009 rating decision and, so, this was a full grant of that benefit and that matter is not on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

An October 2009 Board decision denied an initial compensable rating for erectile dysfunction but granted an initial 10 percent rating for GERD.  The issues of entitlement to a rating in excess of 20 percent for his chronic lumbar strain with DJD; to a rating in excess of 10 percent for radiculopathy of the right lower extremity; and to a TDIU rating were remanded for evidentiary development. 

The Veteran appealed the October 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision the Court held that the Veteran had not raised any argument as to the claims for increased ratings for GERD and erectile dysfunction addressed in the October 2009 Board decision and determined that those claims were abandoned on appeal.  The Court stated that the Veteran was appealing "only the TDIU matter" and held that because the Board had not entered a final decision on the TDIU matter, it did not have jurisdiction and, so, the appeal was dismissed. 

An October 2010 rating decision effectuated the Board's 2009 decision and granted a compensable 10 percent rating for GERD, effective March 14, 2005.  The Veteran did not appeal the assignment of that effective date and, so, that matter is not before the Board at this time. 

The Veteran appealed the July 2010 memorandum decision of the Court to the United States Court of Appeals for the Federal Circuit which held that the Veterans Court's decision in July 2010 was correct in finding that the Veterans Court did not have jurisdiction.  Thus, the Federal Circuit affirmed the July 2010 decision of the Veterans Court. 

In a May 2011 rating decision, the RO granted a TDIU and eligibility to Dependents' Educational Assistance.  

In April 2012, the instant issues were remanded for additional development of the record.  


FINDINGS OF FACT

1.  For the period prior to May 23, 2008, chronic lumbar strain with DJD was manifested by lumbosacral flexion to 50 degrees; there is no objective evidence of flexion of the thoracolumbar spine to 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  

2.  For the period from May 23, 2008, chronic lumbar strain with DJD is manifested by lumbosacral flexion limited to zero degrees by pain; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes of intervertebral disc syndrome.

3.  For the period prior to May 9, 2012, radiculopathy of the right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

4.  For the period from May 9, 2012, radiculopathy of the right lower extremity is manifested by moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the period prior to May 23, 2008, the criteria for an evaluation in excess of 20 percent for chronic lumbar strain with DJD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

2.  For the period from May 23, 2008 to May 9, 2012, the criteria for a 40 percent rating for chronic lumbar strain with DJD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

3.  For the period from May 23, 2008, the criteria for an evaluation in excess of 40 percent for chronic lumbar strain with DJD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

4.  For the period prior to May 9, 2012, the criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (2013).

5.  For the period from May 9, 2012, the criteria for an evaluation in excess of 40 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A September 2005 letter explained the evidence necessary to support higher ratings.  The Veteran was invited to submit or identify pertinent evidence.  He was advised of the allocation of responsibilities between himself and VA.  

In March 2006, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In June 2008, the Veteran was advised of the specific criteria under which his service connected lumbosacral and neurological disabilities are evaluated.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that VA and private medical records have been associated with the claims file.  The Veteran was afforded VA examinations.  The Board finds that the examinations are adequate in that the examiners reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted physical examinations prior to rendering their conclusions.  The Veteran has not identified and authorized the release of any additional non-VA records pertinent to this claim.  The Veteran was afforded VA examinations which collectively provide sufficient information concerning the claimed disability for the Board to render an informed determination.

Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

In October 2003, the Veteran complained of weakness of the right leg.  Motor examination in the right was 4/5.  

On VA examination in February 2005, the Veteran complained of pain in the lumbosacral area with occasional pain down the right leg.  He indicated that his pain was 2-3/10 in intensity.  He denied flare-ups.  He also denied numbness, weakness, and bladder or bowel complaints.  He reported that he could walk 100 to 200 feet.  He was noted to use a cane.  He denied a history of falls.  Physical examination revealed normal lordosis.  The limbs were within normal limits, and posture was normal.  The Veteran walked with a limping gait using a cane.  He refused to perform range of motion testing.  He reported that his girlfriend tied his shoes.  There was evidence of muscle spasm in the lumbosacral area.  No ankylosis was noted.  Neurologically, sensory, motor, and reflexes were normal.  The diagnosis was intervertebral disc syndrome.  The examiner noted that the Veteran's history demonstrated disc disease at L5-S1, involving the right sciatic nerve.  

On VA examination in March 2006, the Veteran's history was reviewed.  The Veteran reported pain mainly occurring in the morning, of 9/10 intensity, subsiding to 3/10 as the day passed.  He complained of numbness in his right buttock and leg.  Physical examination revealed normal curvature of the spine and no deformities of the limbs.  Posture and gait were intact.  Range of motion testing indicated flexion to 70 degrees, extension to 10 degrees, lateral flexion to 20 degrees, and rotation to 20 degrees.  The examiner noted that pain began at 50 degrees with flexion.  There was no loss of motion following repetitive use.  There was no muscle spasm, guarding, or localized tenderness.  Spinal contour and gait were preserved.  There was no abnormal posture, fixed deformity, or abnormality of the musculature of the back.  Neurologically, sensory examination revealed no deficit.  On motor examination, there was no atrophy; tone was normal and strength was 3.4-4+.  Reflexes were intact.  There were no pathologic reflexes.  Sphincter tone was intact on rectal examination.  Leseague's sign was positive on the right.  Waddell's was also positive.  The diagnosis was lumbar spine mild DJD with right radiculopathy.  

On VA spine examination in May 2008, the examiner noted that the Veteran's claims file was not available for review.  The Veteran reported constant sharp pain in his lumbar spine.  He also indicated that he had sharp radiating pain down his right leg to his foot.  He was noted to walk with a cane, and he reported that he could not walk more than a few yards.  Examination revealed spasm of the thoracic sacrospinalis.  There was no atrophy, tenderness, or weakness, but the examiner noted guarding and pain with motion.  He indicated that these symptoms were severe enough to cause abnormal gait or abnormal spinal contour.  Lumbar flattening was noted, but no other abnormal spinal contour.  Motor examination was normal, as was muscle tone.  There was no atrophy.  Sensory examination was normal in the lower extremities.  Reflexes were hypoactive.  The examiner noted that there was no ankylosis.  Range of motion testing revealed active flexion to 30 degrees, with pain beginning at zero degrees.  The examiner noted that following repetitive use, flexion was to 20 degrees due to pain.  Extension was to 10 degrees, with pain beginning at zero degrees.  Resisted isometric movement was abnormal on flexion and extension, the examiner noting slow and stiff movement.  On extension, there was no additional loss of motion following repetitive use.  Lateral flexion was to 20 degrees bilaterally, with pain beginning at 10 degrees.  Active and passive motion caused pain, but there was no additional loss of motion following repetitive use.  Lateral rotation was to 20 degrees, with pain beginning at 20 degrees.  There was pain on motion, but no loss of motion following repetitive use.  Lesage's sign was positive on the right.  The diagnosis was lumbar spine degenerative disc disease and degenerative joint disease with right radiculopathy.  The examiner noted that the disability had severe effects on chores, shopping, recreation, traveling, bathing, and dressing, and prevented exercise and sports.  

During his April 2009 hearing, the Veteran testified that he was being fitted for new body and leg braces.  He noted that he used a cane because he had fallen a few times.  He discussed the various types of pain medication he had been prescribed.  He indicated that he required assistance with cooking and cleaning.  

In August 2010, the Veteran complained of constant back pain of 8/10 severity.  

On VA examination in May 2012, the Veteran reported constant pain of 7/10 severity despite taking Percocet.  He also reported pain radiating down his right lower extremity, of 5/10 severity.  The examiner noted that the Veteran used a four-wheeled walker or cane.  The Veteran stated that he could not bend at the waist due to severe pain.  He noted that his right leg was becoming weaker, and that he had difficulty standing or walking as a result.  He endorsed flare-ups impacting his ability to stand up or walk.  He indicated that he wore a back brace all of time and that if he did not wear it, his pain worsened.  Range of motion testing revealed zero degrees of flexion, with painful motion at zero degrees.  Extension was to 10 degrees, with pain at 10 degrees.  Right lateral flexion was to 5 degrees with pain at 5 degrees.  Left lateral flexion was to 15 degrees with pain at 15 degrees.  Right lateral rotation was to zero degrees with pain at zero degrees.  Left lateral rotation was to 15 degrees with pain at 15 degrees.  Following repetitive use testing, flexion was to zero degrees, extension to 10 degrees, right lateral flexion to 5 degrees, left lateral flexion to 15 degrees, right lateral rotation to zero degrees, and left lateral rotation to 15 degrees.  There was no localized pain or tenderness to palpation.  Guarding or muscle spasm was present, but did not result in abnormal gait or spinal contour.  There was no muscle atrophy, and the Veteran had 3/5 strength in hip and knee movement and 4/5 strength at the ankle and great toe.  Sensory examination was normal at the L2, L3/4 and L5 distributions, and decreased at the L4/L5/S1 distribution.  The examiner noted that the Veteran had severe intermittent pain and paresthesias or dysesthesias of the right lower extremity.  There was no finding of constant pain or numbness.  He concluded that the severity of sciatic radiculopathy was moderate.  He indicated that there was no intravertebral disc syndrome.  

	Chronic Lumbar Strain with DJD

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2013).

For the period prior to May 9, 2012, the Veteran's thoracolumbar spine disability is rated as 20 percent disabling.  This rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A higher evaluation for this period requires evidence demonstrating forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Notably, a VA examiner indicated on May 23, 2008 that the Veteran had pain at zero degrees of flexion and extension.  Thus, the Board finds that as of that date, a 40 percent evaluation is applicable.  

However, for the period prior to May 23, 2008, there is no objective evidence demonstrating that the criteria for the higher 40 percent evaluation are met, or that there is functional limitation that more closely approximates that criteria.  Thus, for the period prior to May 23, 2008, the current 20 percent evaluation is appropriate.  

The Board further finds that for the period beginning May 23, 2008, an evaluation higher than 40 percent is not warranted.  The 40 percent evaluation contemplates forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation requires evidence demonstrating unfavorable ankylosis of the entire thoracolumbar spine.  Such is not shown by the evidence of record, and there is no indication that there is functional limitation that more closely approximates the criteria for the higher, 50 percent evaluation.  Accordingly, the Board concludes that for the period from May 23, 2008, a 40 percent evaluation is appropriate.

The Board has also considered whether higher evaluations are warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence in the record of incapacitating episodes of intervertebral disc syndrome.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the evaluations assigned herein are appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's low back disability are appropriate.  The evidence preponderates against a finding that increased evaluations are warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Right Lower Extremity Radiculopathy

The Veteran's radiculopathy of the right lower extremity is evaluated as 10 percent disabling prior to May 9, 2012, and as 40 percent disabling from that date, pursuant to the criteria for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2013). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013). 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124 (2013). 

The Veteran's right lower extremity radiculopathy is evaluated as 10 percent disabling for the period prior to May 9, 2012.  This evaluation contemplates mild incomplete paralysis of the sciatic nerve.  During this period, the Veteran denied numbness and weakness in February 2005.  At that time, sensory, motor, and reflexes were normal.  In March 2006 the Veteran complained of numbness in his right buttock and leg, but sensory examination revealed no deficit.  There was no atrophy, and tone and reflexes were normal.  In May 2008, the Veteran reported sharp pain radiating down his right leg to his foot; however, there was no atrophy and sensory examination was normal.  The objective evidence of record does not demonstrate moderate incomplete paralysis of the sciatic nerve prior to May 9, 2012.  Thus, in light of the reported symptoms and objective findings, the Board concludes that for the period prior to May 9, 2012, the criteria for a higher evaluation are not met.  

For the period beginning May 9, 2012, radiculopathy of the right lower extremity is evaluated as 40 percent disabling.  This evaluation contemplates moderately severe incomplete paralysis of the sciatic nerve.  A higher evaluation requires evidence demonstrating severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Here, there is no indication that this disability is manifested by muscular atrophy.  Indeed, the May 2012 VA examiner specified that there was no muscle atrophy.  Accordingly, the Board concludes that an evaluation in excess of 40 percent for the period beginning May 9, 2012 is not warranted.  

As discussed, the Veteran is competent to report the severity of his neurological disability.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for this disability are appropriate.  The evidence preponderates against a finding that increased evaluation are warranted.  As such, the appeal is denied.  Gilbert.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate, at any time during the appellate period, musculoskeletal or neurological symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities is specifically contemplated under the appropriate rating criteria for lumbosacral spine and neurological disabilities.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).


ORDER

For the period prior to May 23, 2008, an evaluation in excess of 20 percent for chronic lumbar strain with DJD is denied.

For the period from May 23, 2008 to May 9, 2012, a 40 percent rating for chronic lumbar strain with DJD is granted.

For the period from May 23, 2008, an evaluation in excess of 40 percent for chronic lumbar strain with DJD is denied.

For the period prior to May 9, 2012, an evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.

For the period from May 9, 2012, an evaluation in excess of 40 percent for radiculopathy of the right lower extremity is denied.




____________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


